Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00693-CV

          TEXAS DEPARTMENT OF AGING AND DISABILITY SERVICES,
                               Appellant

                                             v.
                                          George
                                     George TREVINO,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-12528
                       Honorable David A. Canales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED January 8, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice